             Case 5:21-cv-00383-J Document 1 Filed 04/22/21 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

(1)    TOMMY ZAMORA,                        )
                                            )
       Plaintiff,                           )
                                            )       Civil Action No. CIV-21-383-J
v.                                          )
                                            )
(1)    AIR EVAC EMS, INC.,                  )
                                            )
       Defendant.                           )

                        PLAINTIFF'S ORIGINAL COMPLAINT
                          AND DEMAND FOR JURY TRIAL

       Plaintiff, TOMMY ZAMORA, files this action against Defendant and by way of

complaint against Defendant alleges the following:

                                     I. Nature of Action

       1.1     This jury action seeks redress for Defendant’s violation of the laws of the

United States and the State of Oklahoma in connection with the termination of Plaintiff's

employment. The action specifically seeks to enforce rights created under the Family and

Medical Leave Act (“FMLA”) 29 U.S.C. § 2601 et. seq.. As redress for Defendant’s

violation of the FMLA, Plaintiff prays for and demands declaratory, legal and equitable

relief, including back pay, reinstatement or, in the alternative, front pay, liquidated damages,

and attorney fees and costs.

                                 II. Jurisdiction and Venue

       2.1     This Court has jurisdiction over Plaintiff’s FMLA claim brought under

federal law and this suit is authorized and instituted pursuant to 29 U.S.C. § 2617(a)(2).


                                                1
             Case 5:21-cv-00383-J Document 1 Filed 04/22/21 Page 2 of 10




       2.2     At all times material to this action and at Plaintiff’s leave request, Plaintiff

was an employee who had been employed for at least 12 months by Defendant and

worked for at least 1,250 hours of service with Defendant during the previous 12 month

period within the meaning of 29 U.S.C. § 2611(2)(A).

       2.3     Venue is proper in this Court, pursuant to 28 U.S.C. § 1391, because all or a

substantial part of the events or omissions giving rise to the claims set forth herein occurred

within the judicial district of this Court, and because Defendant resides within the judicial

district of this Court.

       2.4     Plaintiff was an “employee” of Defendant, and Defendant was the

“employer” of Plaintiff, within the meaning of 29 U.S.C. § 2611 (2)(A) and (4)(A) of the

FMLA.

       2.5     All conditions precedent to Plaintiff's entitlement to relief in this action have

been fulfilled and satisfied.

                                         III. Parties

       3.1     Plaintiff is a male citizen of the United States and a resident of Grady

County, Oklahoma.

       3.2     At all times material to this action, Defendant has continuously been and is

a domestic corporation registered to do business in the State of Oklahoma. Service of

this Original Complaint and Demand for Jury Trial may be accomplished by serving its

registered agent: Corporation Service Corporation, 103000 Greenbriar Place, Oklahoma

City, OK. 73159.


                                               2
             Case 5:21-cv-00383-J Document 1 Filed 04/22/21 Page 3 of 10




                                   IV. Background Facts

       4.1     Defendant provides emergency medical transportation by air transport in

fifteen states, including Oklahoma.

       4.2     On or about October 13, 2015 Defendant hired Plaintiff for the position of

Flight Paramedic in Oklahoma City.

       4.2     Plaintiff always met or exceeded his performance expectations. In 2017 - 18

Plaintiff was promoted to Base Clinical Lead. In 2018 Plaintiff received recognition as best

Base Clinical Lead.

       4.4     Plaintiff reported directly to Justin Miller, who reported to Steve Bates.

       4.5     After a divorce proceeding, Plaintiff experienced depression and began

treating for depression with a medication regimen.         Prior to his divorce, he had been

receiving periodic treatment for mental health.

       4.6     Defendant maintained policies allowing various leaves of absences by staff.

Plaintiff also accrued paid time off.

Intermittent FMLA Qualified Leaves

       4.7     In October 2020 Plaintiff’s depression prevented him from safely working

approximately three shifts for which he took approved leave.           Prior to each absence,

Plaintiff followed policy in requesting and using available leave for each absence.

       4.8     On or about October 23, 2020 Plaintiff reported to Kelly Saffa, HR, on the

phone that his mental condition was the cause of his periodic absences, that he was

treating his condition and that he may need a longer leave of absence.           Saffa advised

Plaintiff that leave was available for his condition, if needed, and that she would notify
                                               3
             Case 5:21-cv-00383-J Document 1 Filed 04/22/21 Page 4 of 10




Supervisor Miller of the reason for Plaintiff’s prior leave and the possibility of a longer

leave related to his mental condition.

       4.9     Plaintiff then told Supervisor Miller that HR would be contacting him about

the reason for his recent absences and possible future leave of absence.

       4.10    Plaintiff continued to work at his position while his mental condition

worsened.

       4.11    In communications in early November, Plaintiff advised Supervisor Miller

of suffering from stress and anxiety adversely affecting his work performance and that he

may be seeking leave.

FMLA Qualified Leave

       4.12    As a benefit of employment, Defendant provided Plaintiff with an

Employee Assistance Program [EAP] for interventional treatment of his depression

adversely affecting his performance.

       4.13    During his employment, Plaintiff had previously utilized EAP for

interventional treatment.

       4.14    On or about November 9, 2020, Plaintiff notified Supervisor Miller of leave

beginning November 10 for employee assistance.            Supervisor Miller then sought a

meeting with Plaintiff at the offices the next day (November 10). Plaintiff responded that

he would be on leave that day.




                                              4
           Case 5:21-cv-00383-J Document 1 Filed 04/22/21 Page 5 of 10




       4.15   Defendant utilizes Reed Group, a third party vendor, to administer leaves of

absences for employees.

       4.16   On or about November 10, 2020 Plaintiff submitted to Reed Group a

completed Employee Statement seeking leave under the FMLA for his own health condition

from November 10 – 29, 2020.

       4.17   Reed Group approved his leave and Plaintiff further initiated EAP benefits.

       4.18   Plaintiff had accrued leave available to him and followed policy in his

request for leave beginning November 10. Defendant never advised Plaintiff before

November 10 that his leave was unapproved under policy.

       4.19   By November 11, 2020 correspondence, the Reed Group advised Plaintiff of

denial of FMLA leave due to insufficient hours (less than 1,250) and length of service (less

than one year) by Plaintiff and to return work or be considered a resignation.

       4.20   In 2020 Plaintiff was eligible for leave under the FMLA as he had worked

full-time for many years with Defendant.

       4.21   Based upon information and belief, Defendant provided to Reed Group

erroneous information as to Plaintiff’s length of service preventing Reed Group from

administering his leave under the FMLA beginning November 10.

Termination During FMLA Qualified Leave

       4.22   On November 11, Supervisor Bates and Miller called Plaintiff at home and

terminated his employment.




                                              5
           Case 5:21-cv-00383-J Document 1 Filed 04/22/21 Page 6 of 10




Administration of Leave Post Termination

       4.23   Despite his termination, Reed Group continued to administer Plaintiff’s leave.

       4.24   After his termination, Plaintiff continued to treat his mental condition with his

care provider and take a medication regimen.

       4.25   By letter to Plaintiff dated November 16, 2020, Reed Group advised Plaintiff

that his leave was not approved past November 29, 2020 and, if not at work after that date,

is subject to termination under attendance policies.

       4.26   By letter to Plaintiff dated November 27, 2020, Reed Group sought an FMLA

Health Care Provider certificate to finish evaluation of leave under the FMLA.

       4.27   By letter to Plaintiff dated December 4, 2020, Reed Group advised Plaintiff

of administration of his leave under company policy and that he was “not eligible for

leave under the FMLA”.

       4.28   By letter to Plaintiff dated December 7, 2020, Reed Group sought an FMLA

Health Care Provider certificate from Plaintiff to finish evaluation of leave under the

FMLA.

       4.29   During his leave, Plaintiff’s treatment included anxiety and was prescribed

an additional medication regimen along with depression medication.

       4.30   On or about December 10, 2020 Plaintiff transmitted to Reed Group by

facsimile a Certificate completed by his health care provider for continuous leave November

10 – 29, 2020 for his health condition.

       4.31   Plaintiff did not received any additional correspondence from Reed Group.

Plaintiff’s efforts to get FMLA leave approval failed.
                                               6
             Case 5:21-cv-00383-J Document 1 Filed 04/22/21 Page 7 of 10




       4.32    Defendant has not offered reinstatement to Plaintiff.


                                    COUNT I: FMLA

                   (Interference, Restraint or Denial of FMLA rights)
                  (Retaliation for Requesting and taking FMLA leave)

       5.1     Plaintiff incorporates and realleges, in full, paragraphs 1.1 through 4.32 of

this Original Complaint.

       5.2     Plaintiff worked for Defendant at least twelve months and Defendant has

continuously employed and does employ fifty or more employees within the meaning of

29 U.S.C. Section 2611(2).

       5.3     All conditions precedent to the prosecution of this cause of action by

Plaintiff has been satisfied.

       5.4     At all times material to this action, Defendant has retaliated and/or

interfered with, restrained, and denied to Plaintiff the exercise of and attempted exercise

of rights under Section 2615(a)(1) of the FMLA by Defendant’s action and omissions

including but not limited to the following:

               a. Failing to retroactively approve prior absences by Plaintiff as leave under

                  the FMLA;

               b. Failing to approve Plaintiff’s leave under the FMLA beginning November

                  10;

               c. Instructing Plaintiff to attend a meeting during FMLA qualified leave;

               d. Providing erroneous employment service data to third party leave vendor

                  to exclude FMLA eligibility for leave beginning November 10.
                                              7
              Case 5:21-cv-00383-J Document 1 Filed 04/22/21 Page 8 of 10




                e. Terminating Plaintiff’s employment under an attendance policy during

                       FMLA qualified leave and for FMLA qualified leave;

                f. Failing to rehire or reinstate Plaintiff to his position with all benefits;

        5.5     As a direct and proximate result of Defendant’s violation of the FMLA,

Plaintiff has been damaged by the loss of his employment with Defendant and the loss of

compensation, including salary/wages and employee benefits, he would have received as an

employee of Defendant had his rights under the FMLA not been interfered, restrained or

denied or been retaliated for his exercise and/or attempted exercise of FMLA rights.

        5.6     In violating the FMLA, Defendant acted with malice and with reckless

indifference to the federally protected rights of Plaintiff within the meaning of 29 U.S.C. §

2617 (a)(1)(A)(iii) of the FMLA.

        5.7     As a direct and proximate cause of the violations of the FMLA, Plaintiff has

also suffered other pecuniary losses, the type and amount of which will be established at the

trial of this cause.

                                        Prayer for Relief

        WHEREFORE, PLAINTIFF prays that this Court:

        1.      A judgment that Defendant has engaged in all of the conduct alleged in this

Original Complaint, and that Defendant has, by engaging in such conduct, violated the

FMLA.

        2.      An injunction permanently enjoining Defendant from engaging in the

future the discriminatory employment practices alleged in this Original Complaint.


                                                8
            Case 5:21-cv-00383-J Document 1 Filed 04/22/21 Page 9 of 10




       3.     A judgment against Defendant awarding Plaintiff an amount equal to the

lost wages and employment benefits had he not been terminated by Defendant in

violation of the FMLA.

       4.     An order reinstating Plaintiff to the position, seniority and level of

compensation, including salary/wages, bonuses and benefits, he would have enjoyed had

he not been terminated by Defendant in violation of the FMLA, or, in the alternative, a

judgment awarding Plaintiff an amount equal to the front pay, including salary/wages,

bonuses and benefits, he would have received, from the date of judgment through the date

he would have retired or resigned from employment at Defendant.

       5.     Enter an equivalent money judgment awarding Plaintiff liquidated

damages, as provided in 29 U.S.C. § 2617 (a)(1)(A)(iii);

       6.     A judgment against Defendant awarding Plaintiff compensatory damages as

redress for Defendant’s unlawful conduct;

       7.      A judgment against Defendant awarding Plaintiff an amount equal to the

costs of bringing this action, including a reasonable attorney fee.

       8.     A judgment awarding Plaintiff such other legal and equitable relief as may

be appropriate, including prejudgment and postjudgment interest.

                                           Respectfully submitted,



                                           S/Jeff Taylor
                                           Jeff A. Taylor
                                           State Bar No. 17210
                                           Offices at Deep Fork Creek
                                           5613 N. Classen Blvd
                                              9
          Case 5:21-cv-00383-J Document 1 Filed 04/22/21 Page 10 of 10




                                         Oklahoma City, OK 73118
                                         Telephone: (405) 286-1600
                                         Telecopy:   (405) 842-6132

                                         COUNSEL FOR PLAINTIFF


                            DEMAND FOR JURY TRIAL

       In accordance with Fed.R.Civ.P. 38(b), Plaintiff demands a jury trial of all of his
claims in this action.

                                         s/ Jeff A. Taylor
                                         Jeff A. Taylor




                                           10
